Citation Nr: 1515814	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to an evaluation in excess of 20 percent for patellofemoral syndrome of the left knee.

REPRESENTATION

Appellant represented by:  Stacey R. Simcox, Attorney

ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1983 through July 1986, and from February 1988 through August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Roanoke, Virginia. This rating decision, in pertinent part, continued an evaluation of 20 percent for patellofemoral syndrome of the left knee, effective September 26, 2006. 

On her July 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board in Washington, DC in connection with her claim.  This hearing was scheduled for July 2, 2014. Prior to the hearing, the Veteran cancelled the hearing and did not request a postponement or motion for a new hearing.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to associate outstanding VA treatment records with the claims file.  The January 2014 Supplement Statement of the Case (SSOC) listed treatment records from the Hampton VA Medical Center, dated May 9, 2013 through January 8, 2014, as evidence of record.  The SSOC indicated that these records show continuous treatment for left knee pain.  However, no treatment records from the Hampton VA Medical Center produced after May 8, 2013 appear in the claims file.  

Insofar as the SSOC has indicated that the outstanding VA medical records discuss ongoing treatment for the Veteran's left knee, the Board concludes that these records are relevant to the instant claim.  Once VA is aware of the existence of relevant records, it must make such efforts as are necessary to obtain them, and may abandon such efforts only upon concluding that the records do not exist, or further efforts would be otherwise futile.  See 38 C.F.R. § 3.159.  Further, complete VA treatment records are in the constructive possession of VA adjudicators.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, all relevant outstanding VA treatment records must be obtained on remand - including, but not limited to, those produced May 9, 2013 through January 8, 2014.  

In order to ensure that all relevant medical records are associated with the claims file, up-to-date VA Medical Center treatment records should be obtained on remand. Additionally, the Veteran should be afforded the opportunity to submit additional private treatment evidence as she believes relevant to his claim, or to identify such evidence and authorize VA to obtain it.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for any left knee condition.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Records of the Veteran's treatment at the Hampton VA Medical Center, dated May 9, 2013 through January 8, 2014, should be requested and associated with the claims file.

Updated treatment records from the VA Health Care System, though the present, should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After undertaking any additional development, including the conduct of any VA examinations, deemed necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

